DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Examiner acknowledges the amendment(s) to the abstract filed on July 21, 2021. The objection(s) to the abstract cited in the previous office action filed on July 15, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to the claims filed on July 21, 2021. The rejection of claim(s) 16 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, cited in the previous office action filed on July 15, 2021 is (are) hereby withdrawn.

Allowable Subject Matter
Claims 1 – 13 and 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the claim recites, inter alia, that the sixth region and the seventh region are abutting. This limitation, in combination with the remaining limitations of claim 1, is not anticipated or rendered obvious by the prior art.

Regarding independent claim 8, the claim recites, inter alia, that the first base well includes a first region and a second region whereby the first region has a higher doping concentration than the second region, and the second region is disposed between the first region and the collector region. These limitations, in combination with the remaining limitations of the claim, are not anticipated or rendered obvious by the prior art.

Claims 2 – 7, 9 – 13 and 17 – 19 depend from claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        July 30, 2021